DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 13-16, 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krywitsky-566 (US 20040118566).

Regarding claim 1, Krywitsky-566 teaches:
A tubing drain comprising: 
an annular body (Krywitsky-566 comprising 308) defining a bore (Krywitsky-566 303) and defining a window (Krywitsky-566 near at least one of 402, 502, 602, 702 [0048, 0052-0053) through the annular body between an exterior (Krywitsky-566 outside 308) of the annular body and the bore, 
the annular body comprising first and second connector ends (Krywitsky-566 304, 306), each connector end connectable to (Krywitsky-566 [0040]) a respective tubing section in a tubing string; and 
an inner body insertable (Krywitsky-566 one of 602, 702) into the bore of the annular body, the inner body being configured to (Krywitsky-566 [0026-0027]) rupture when exposed to a target condition.

Regarding claim 3, Krywitsky-566 teaches:
The tubing drain according to claim 1, the inner body comprising a burst profile (Krywitsky-566 profile of one of 602, 702) and at least a portion of the burst profile aligns (Krywitsky-566 see Fig. 5) with the window of the annular body.

Regarding claim 4, Krywitsky-566 teaches:
The tubing drain according to claim 3, the target condition comprising a pressure differential (Krywitsky-566 [0026-0027, 0044]) across the burst profile.

Regarding claim 13, Krywitsky-566 teaches:
The tubing drain according to claim 1, the inner body being fastenable (Krywitsky-566 [0052]) into the bore of the annular body under compressive stress.

Regarding claim 14, Krywitsky-566 teaches:
The tubing drain of claim 13, the inner body being fastenable (Krywitsky-566 [0053]) into the bore of the annular body by an interference fit between the inner body and at least a portion of the bore.

Regarding claim 15, Krywitsky-566 teaches:
The tubing drain of claim 14 wherein the interference fit between the inner body and the annular body provides a seal substantially preventing fluid flow (Krywitsky-566 [0026-0027]) between the bore and the window of the annular body.

Regarding claim 16, Krywitsky-566 teaches:
The tubing drain according to claim 13, the inner body being fastenable into the bore of the annular body by compression between two or more axially separated components (Krywitsky-566 Fig. 5, upper and lower shoulder near 702) in the tubing string.

Regarding claim 24, Krywitsky-566 teaches:
A tubing drain comprising: 
a first annular body portion (Krywitsky-566 104, connected via 304; [0040]) with a male threaded first end; a second annular body portion (Krywitsky-566 308 comprising 306; [0040]) with a female threaded first end, the female threaded end receiving (Krywitsky-566 Fig. 2) the male threaded first end of the first annular body portion; and 
a sacrificial inner body (Krywitsky-566 one of 602, 702) insertable into the second annular body (Krywitsky-566 308, Fig. 5) portion of the tubing drain, the inner body configured to (Krywitsky-566 [0026-0027]) rupture when exposed to a targeted pressure differential.

Claim(s) 1, 3-6, 8, 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burris (US 20010022225).

Regarding claim 1, Burris teaches:
A tubing drain comprising: 
an annular body (Burris comprising 32) defining a bore (Burris inside 32) and defining a window (Burris 40) through the annular body between an exterior of the annular body and the bore, the annular body comprising first and second connector ends (Burris near 34, 38), each connector end connectable to a respective tubing section (Burris 20a/20b) in a tubing string; and 
an inner body (Burris comprising 50) insertable into the bore of the annular body, the inner body being configured (Burris [0003, 0021]) to rupture when exposed to a target condition.

Regarding claim 3, Burris teaches:
The tubing drain according to claim 1, the inner body comprising a burst profile (Burris comprising at least one of 46, 52, 54) and at least a portion of the burst profile aligns (Burris Fig. 2) with the window of the annular body.

Regarding claim 4, Burris teaches:
The tubing drain according to claim 3, the target condition comprising a pressure differential (Burris [0003, 0021]) across the burst profile.

Regarding claim 5, Burris teaches:
The tubing drain according to claim 3, wherein the burst profile comprises one or more cavities (Burris comprising 52, 54) in the inner body.

Regarding claim 6, Burris teaches:
The tubing drain according to claim 5 wherein the one or more cavities comprises a central groove (Burris comprising 52, 54) and the burst profile comprises two or more burst profile flaps (Burris [0021]), at least one burst profile flap positioned on each side of the central groove.

Regarding claim 8, Burris teaches:
The tubing drain according to claim 6 wherein the burst profile flaps are configured to burst open to a radius less than (Burris see near 26, Fig. 4) or equal to a maximum radius of the annular body.

Regarding claim 21, Burris teaches:
The tubing drain according to claim 1, in which the inner body has an outer diameter (Burris 22 near 20a, Fig. 2) over at least a portion of its length greater than an inner diameter (Burris 20a/20b) of the respective tubing sections connectable to the first and second connector ends.

Regarding claim 22, Burris teaches:
The tubing drain according to claim 1 wherein the inner body comprises: a central inner body portion (Burris tapered portion of 22, Fig. 2) with a central inner body portion diameter (Burris tapered portion of 22, Fig. 2); and a first inner body portion (Burris 22 near 20a, Fig. 2) at a first end of the inner body with a larger exterior diameter (Burris 22 near 20a, Fig. 2) than the central inner body portion diameter.

Regarding claim 23, Burris teaches:
The tubing drain according to claim 22 wherein the inner body comprises a second inner body portion (Burris 22 near 20b, Fig. 2) at a second end of the inner body with a smaller exterior diameter (Burris 22 near 20b, Fig. 2) than the central inner body portion diameter.

Regarding claim 24, Burris teaches:
A tubing drain comprising: 
a first annular body portion (Burris 20a) with a male threaded first end (Burris 28); a second annular body portion (Burris 32) with a female threaded first end (Burris 34), the female threaded end receiving the male threaded first end of the first annular body portion; and a sacrificial inner body (Burris comprising 50) insertable into the second annular body portion of the tubing drain, the inner body configured (Burris [0003, 0021]) to rupture when exposed to a targeted pressure differential.

Allowable Subject Matter
Claims 2, 11, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Stokes (US 7950409) teaches an external tubular sleeve comprising a burst disk.
Klotz (US 20170114598) teaches a tubing drain comprising a burst disk located in an external sleeve.
Krywitsky-582 (US 20110259582) teaches a tubing drain comprising an annular body defining a bore and defining a window and an inner body configured to rupture insertable into the bore of the annular body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674